TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00628-CV


                                   Michael Krause, Appellant

                                                 v.

                                      Tara Krause, Appellee



             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        NO. C210385F, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on December 31,

2021. On March 15, 2022, we notified appellant that no clerk’s record had been filed due to his

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by March 25, 2022. Further, the notice advised appellant that his

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker and Triana

Dismissed for Want of Prosecution

Filed: April 14, 2022




                                                 2